Citation Nr: 0214666	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-04 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to December 1955, and from March 1956 to October 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
controlled with insulin twice a day and a restricted diet; 
the evidence does not demonstrate that the veteran is 
required to regulate his activities as a result of the 
diabetes mellitus.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 3.102, 4.119, 
Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  

Here, all pertinent mandates of the VCAA and implementing 
regulations have been satisfied with respect to the issue 
addressed on the merits below.  Well-groundedness is not an 
issue.  In December 1998 the veteran was notified of the 
October 1998 rating decision which denied an increased rating 
for his diabetes mellitus; the statement of the case mailed 
to the veteran in February 1999 informed him of the reasons 
for the rating assigned.  A supplemental statement of the 
case in April 2002 informed him why a rating in excess of 20 
percent was not warranted.  In a letter in November 2001, he 
was informed of pertinent provisions of the VCAA.  The RO has 
completely developed the record, obtaining treatment records 
and arranging for VA examinations.  As the evidence has been 
fully developed, delay of the case to advise the veteran of 
his and VA's respective responsibilities in developing the 
evidence would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board's addressing this claim based on the 
current record.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The criteria for rating diabetes were last amended in June 
1996.  The veteran filed his claim for increase in February 
1998.  The current criteria must be applied.  

Diabetes mellitus is rated under the criteria in Code 7913 of 
the Rating Schedule, 38 C.F.R. Part 4.  Under this Code, a 20 
percent rating is warranted if the condition requires insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  The next higher schedular rating, 40 
percent, is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Factual Background

Service connection for diabetes mellitus, rated 
noncompensable, was granted by a rating in June 1975.  A 20 
percent rating, effective from March 1992, was assigned in 
October 1998.  

On VA examination in June 1998 the veteran's insulin-
dependent diabetes mellitus was reported to be under very god 
control.  A June 1998 VA progress note shows that the veteran 
was being seen by a dietitian for weight control and that he 
was insulin dependent.  A July 1998 VA progress note 
indicates that the veteran was attempting to adhere to a 
restricted diet.  

On VA examination in January 2000 diabetes mellitus was 
diagnosed.  The veteran noted that he took insulin two times 
a day, and denied hospitalizations for diabetic ketoacidosis 
or hypoglycemic symptoms.  

A VA medical treatment record signed by a nurse practitioner 
in June 2000 shows that the veteran took insulin on a twice 
daily basis, bedtime and daytime.  A July 2000 VA inpatient 
treatment record shows that the veteran was admitted for 
treatment of a hypoglycemic episode.  The diagnoses included 
hypoglycemia secondary to taking extra Glipizide and not 
eating, and diabetes mellitus on insulin 4-5 years.  

On VA examination in January 2002 insulin-dependent diabetes 
mellitus was diagnosed.  The veteran noted that he last went 
"out of his head" with low blood sugar in July 2000.  It 
was noted that he was on a restricted diet.  His activities 
were noted not to be restricted due to his diabetes, but 
restricted a lot due to back pain.  He took insulin twice 
daily, and saw to a diabetic care provider about every three 
months.  

A February 2002 VA medical record described the veteran as a 
high risk diabetic.  His ex-wife reported that he was 
recently admitted medically due to problems associated with 
very low blood sugar.  She added that a physician had 
informed her that it was felt that the veteran was not taking 
his medications or eating as he should.  The treatment note 
included a diagnosis of severe hypoglycemia with currently 
uncontrolled diabetes on oral medications.  

Analysis

To warrant entitlement to the next higher, 40 percent, rating 
the evidence must show that the veteran's service-connected 
diabetes mellitus requires insulin use, a restricted diet, 
and regulation of activities.  Here, the veteran's diabetes 
mellitus is not shown to be that disabling.  While the 
evidence of record clearly shows that the veteran takes 
insulin twice daily and is on a restricted diet, the record 
contains no probative evidence to support a finding that the 
veteran's activities must be regulated due to his diabetes 
mellitus.  As previously noted, on VA examination in January 
2002 the examiner noted that the veteran's activities were 
not restricted due to his diabetes mellitus, but rather due 
to back pain.  Also, regarding whether or not the veteran's 
activities are restricted due to his diabetes mellitus 
disability, VA medical treatment records on file dated in May 
1999, April 2000, and August 2000 show that the veteran 
enjoys dancing, was planning to mow his daughter's lawn, and 
that he walked four miles daily, respectively.  While the 
record suggests that the diabetes may become exacerbated when 
he is non-compliant with medication, that is not a schedular 
criterion for rating the disability.

In summary, while the veteran is required to use insulin and 
to restrict his diet, he is not shown to be required to 
regulate his activities due to his service-connected diabetes 
mellitus.  Consequently, the next higher, 40 percent, 
schedular rating for diabetes mellitus is not warranted.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

